                                                   July 7, 2021

BY ECF AND EMAIL
Honorable Richard J. Sullivan
United States Circuit Judge
40 Foley Square
New York, NY 10007

Re:     United States v. John Luke Shannon,
        18 Cr. 809 (RJS)

Dear Judge Sullivan:

       I write to update the Court concerning Mr. Shannon’s medical condition. Dr.
Vehra has not yet completed his evaluation of Mr. Shannon because of delays in
obtaining an MRI. (I understand that the imaging was difficult to arrange because
it had to be performed under sedation administered by an anesthesiologist given
Mr. Shannon’s severe claustrophobia.) The MRI was finally completed on or about
July 1, and results were reported to Dr. Vehra’s office on or about July 5. On July
6, Mr. Shannon was present in that office to receive the results but suffered an
episode and fall in the waiting room and was taken to Banner Thunderbird Medical
Center’s emergency room for possible stroke. He was admitted and remains in the
hospital.

      Mr. Shannon has plane tickets to travel to North Carolina to surrender on
July 12 if the Court requires, but we ask that the Court instead adjourn his
surrender by another 30 days to allow Dr. Vehra to complete his assessment and to
allow Mr. Shannon to recover and to avoid the risks of with flying shortly after a
stroke.

                                                   Respectfully submitted,

                                                    /s/
                                                   Clay H. Kaminsky
                                                   Assistant Federal Defender
                                                   (212) 417-8749

cc:     AUSA Cecilia Vogel
The request for adjournment of Defendant's surrender date is DENIED.
IT IS HEREBY ORDERED THAT Defendant shall surrender into the custody
of the Bureau of Prisons as currently scheduled on July 12, 2021.

Date:        July 8, 2021
             New York, NY
